Citation Nr: 1104687	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include additional burial allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1953 to February 
1956, in addition to unverified time in the Reserves.  He died in 
January 2007, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which in relevant part denied service 
connection for the cause of the Veteran's death.  After these 
rating decisions, the claims file was transferred to the Waco, 
Texas, RO as a result of the appellant's change of residence.  

The appellant testified before a Decision Review Officer in 
December 2007.  A transcript has been incorporated into the 
record.  In February 2010 the appellant waived her request for a 
travel board hearing. 

In July 2010 the Board denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C. 1318 and remanded the 
cause of death claim for additional development.  That 
development has been sufficiently accomplished and the claim has 
been returned for de novo review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran acquired a nicotine dependence in service, and 
such disorder proximately resulted in chronic obstructive 
pulmonary disease (COPD).

2.  The Veteran filed a claim of service connection for tobacco-
related disability prior to June 9, 1998, and service connection 
for COPD was granted on the basis as being proximately due to 
service-connected nicotine dependence.

3.  The Veteran died in January 2007 with the immediate cause of 
his death listed as respiratory failure, of one week duration, 
and emphysema, of 10 years duration; whether tobacco contributed 
to death was indicated in the positive. 

4.  At the time of his death, the Veteran had a combined 100 
percent rating for service-connected disabilities effective May 
12, 1998, based upon nicotine dependence secondary to tobacco use 
in service, rated as noncompensable, and COPD as secondary to 
service-connected nicotine dependence secondary to tobacco use in 
service, rated as 100 percent disabling.  

5.  The appellant filed her claim for Dependency and Indemnity 
Compensation (DIC) benefits in February 2007, and the applicable 
law precludes establishing DIC benefits based upon a cause of 
death attributable to the use of tobacco products by a veteran 
during his or her service.

6.  The competent medical evidence establishes that the cause of 
the Veteran's death is attributable to his nicotine dependence. 

7.  There is no competent evidence, independent of the Veteran's 
nicotine dependence, that there is a nexus between the cause of 
the Veteran's death and his active service and/or service-
connected disability.

CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1103, 1110, 1112, 1131, 1137, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.300 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits may be awarded to a veteran's spouse, children, or 
parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
In order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-connected 
disorder caused his death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  Service-connected disability is 
deemed to have been the principal cause of death when it, singly 
or jointly with another disorder, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  

In this case, an October 2002 rating decision granted the Veteran 
service connection for nicotine dependence, as secondary to 
tobacco use in service, with a noncompensable evaluation, and for 
chronic obstructive pulmonary disease (COPD), as secondary to the 
service-connected disability of nicotine dependence, as secondary 
to tobacco use in service, evaluated as 100 percent disabling.  
The effective date for both grants of service connection was May 
12, 1998.  The Veteran did not initiate an appeal and there was 
no claim pending at his death in January 2007.

There is no dispute that such disability materially contributed 
to the cause of the Veteran's death.  Regrettably, the 
appellant's entitlement to DIC benefits based on the already 
established service-connected COPD is affected by changes of law 
which intervened between the initial award of service connection 
for COPD during the Veteran's lifetime and the filing of the DIC 
claim on appeal.

By way of explanation, the applicable statute and implementing 
regulations that applied to claims filed on or before June 9, 
1998 was interpreted as allowing direct service connection for 
disease or disability resulting from tobacco use during service 
or, alternatively, for disability due to tobacco if attributable 
to nicotine dependence acquired in service.  VAOPGCPREC 2-93; 
VAOPGCPREC 19-97.

Effective for claims filed after June 9, 1998, Congress passed a 
law prohibiting VA from granting service connection for a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran during 
his or her service.  38 U.S.C.A. § 1103(a).  This law did not 
prohibit, however, establishing service connection for disease or 
disability otherwise shown to have been incurred or aggravated 
during active service under the general laws pertaining to 
establishing service connection, to include on a presumptive 
basis.  38 U.S.C.A. § 1103(b).

A claim for DIC is treated as an original claim by the survivor, 
independent of claims for service connection brought by the 
veteran during his lifetime, and unprejudiced by any 
adjudications concerning such claims.  See 38 C.F.R. § 20.1106.  
See also Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 
2005); Kane v. Principi, 17 Vet. App. 97 (2003).

As a result, for DIC claims received by VA after June 9, 1998, 
DIC benefits cannot be awarded for injury or disease attributable 
to the veteran's use of tobacco products during service even if 
service connection had previously been established for a tobacco-
related disease or injury.  Stoll, 401 F.3d at 1380; Kane v. 
Principi, 17 Vet. App. 97 (2003).

In Stoll, the deceased Veteran had established during his 
lifetime service connection for chronic obstructive pulmonary 
disease (COPD) secondary to nicotine dependence acquired during 
service.  Notably, the service connection claim was awarded prior 
to the enactment of 38 U.S.C.A. § 1103 in June 1998.  The Veteran 
died of pneumonia caused by his COPD, but the surviving spouse's 
claim for DIC benefits filed after June 9, 1998 was denied by the 
Board based upon the prohibitions set forth in 38 U.S.C.A. § 
1103(a). 

In upholding the Board's denial of the DIC claim, the Stoll Court 
explained that survivors of veterans do not inherit the prior 
service-connection status of the veteran for purposes of DIC 
claims, as the veteran's entitlement to service- connected 
benefits under 38 U.S.C.A. § 1110 and a survivor's entitlement to 
DIC benefits under 38 U.S.C.A. § 1310 were considered two 
different claims.  It was stated that the 'intent' of 38 U.S.C.A. 
§ 1103 was to address new claims of service connection, which 
encompassed a DIC claim based upon tobacco related disease or 
disability. 

Thus, pursuant the United States Congress, 38 U.S.C.A. § 1103(a), 
and the fact that this DIC claim was filed after June 9, 1998, 
the appellant is barred from entitlement to DIC benefits to the 
extent that the cause of the Veteran's death is attributable to 
the effects of tobacco products during service, although it is 
recognized that service connection for COPD, as secondary to 
service-connected nicotine dependence as secondary to tobacco use 
in service, had been established during the Veteran's lifetime.

However, service connection for any disease or injury 
contributing to the cause of the Veteran's death is not precluded 
if such disease or injury is otherwise found to have been 
incurred or aggravated during service independent of the in-
service tobacco use.  38 U.S.C.A. § 1103(b). 

Service connection connotes many factors but basically means that 
the facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident with 
active service, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  See 38 U.S.C.A. §§ 1110, 1131.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
'may provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination 'medical in nature' and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990). 

The Board understands and sympathizes with the appellant's 
arguments in this case.  She argues that service connection for 
COPD was established during the Veteran's lifetime; that the COPD 
was not the result of nicotine or his smoking, but of toxins 
aboard submarines, to include asbestos or second-hand smoke; that 
VA had not informed either herself or the Veteran that 
entitlement to service connection would not continue past his 
death; and that the statutory changes to 38 U.S.C.A. § 1103(a) 
could not have been meant to be applied to Korean War veterans.  
See December 2007 transcript; statements dated May 2008, August 
2008, December 2008, September 2010.           

In this case, the Veteran had filed a claim of service connection 
for tobacco-related disability prior to June 9, 1998.  The record 
clearly establishes that the Veteran's COPD (also referred to in 
the record as chronic bronchitis and emphysema) was service-
connected solely on the basis of a nicotine dependence as 
secondary to tobacco use in service.  See RO rating decision 
dated October 2002.  This grant of service connection were based 
upon private and VA medical examinations and opinions which 
concluded that the Veteran had acquired a nicotine dependence 
during service, and that such disability caused the COPD.  See VA 
examination reports and addendum dated May 2002 and September 
2002, medical opinions from Dr. W. (Mount Sinai Medical Center), 
dated December 1992; pulmonary function study for "heavy 
smoker", October 1992; pulmonary evaluation, Dr. C., May 1997.  
The Board observes, as well, the Veteran's July 1999 testimony 
before the Decision Review Officer and numerous statements by the 
appellant regarding the Veteran's use of tobacco in service at 
the instigation and behest of his service superiors.   

The Veteran's death certificate documents that he died in January 
2007 with the immediate cause of the Veteran's death to have been 
respiratory failure (one week prior to death), due to emphysema 
(over 10 years prior to death).  The question whether tobacco 
contributed to the Veteran's death was answered in the 
affirmative.  Under the category of other significant conditions 
contributing to death, but not resulting in the underlying cause 
of death, the certifying physician indicated congestive heart 
failure.  The Board notes that in the January 2007 Death Summary, 
prepared at the private hospital where the Veteran died and 
signed by the same physician as who had certified the cause for 
the death certificate, the physician described the Veteran as 
having developed "respiratory failure secondary to combined 
heart disease and lung disease."  

As noted above, at the time of his January 2007 death, the 
Veteran was service connected for nicotine dependence, secondary 
to tobacco use in service, with a noncompensable evaluation, and 
for chronic obstructive pulmonary disease (COPD), as secondary to 
nicotine dependence, secondary to tobacco use in service, 
evaluated as 100 percent disabling.  The effective date for both 
grants of service connection was May 12, 1998.  

The unanimous medical opinions in this case establish that the 
Veteran's smoking, as secondary to nicotine dependence, 
contributed to his COPD and the ultimate cause of death.  In 
particular, the Board finds probative and persuasive the January 
2007 Death Summary prepared by the same private physician who 
certified the Veteran's death certificate, Dr. P.  This Death 
Summary included the discharge diagnosis of "end-stage" COPD, 
in addition to diastolic heart dysfunction, respiratory failure, 
and the decision to change to comfort orders only due to end-
stage nature of heart failure and COPD.  This same physician 
wrote a February 2007 statement which noted he treated the 
Veteran beginning in December 2006 and that his death was a 
direct result of COPD and emphysema.  There is no competent 
medical opinion to the contrary.  The matter of the etiology of 
COPD is clearly well beyond the expertise of a layperson, and in 
any event, the appellant's opinion is outweighed by the medical 
opinions on file.

Private treatment records, from Dr. O., dated 2005 through late 
2006 note that the Veteran had developed cor pulmonale; however 
these same treatment records attributed the Veteran's non-
service-connected lower extremity edema to this heart disorder.  
Further, this disorder is controlled by 38 C.F.R. § 3.300(c) 
which states that a disability that is proximately due to or the 
result of an injury or disease previously service-connected on 
the basis that it is attributable to the veteran's use of tobacco 
products during service will not be service-connected under § 
3.310(a).

The appellant filed her claim for DIC benefits in February 2007.  
The Board is bound by the laws enacted by Congress, and must find 
that there is no legal basis to award entitlement to service 
connection for the cause of the Veteran's death, to include 
additional burial allowance, based upon COPD, as secondary to 
service-connected nicotine dependence secondary to tobacco use in 
service.  Quite simply, the controlling law and legal precedent 
dictates that the appellant has no legal entitlement to DIC 
benefits for a cause of death, to include additional burial 
allowance, which is attributable to the Veteran's use of tobacco 
products during service, regardless of the fact that service 
connection had previously been established for a tobacco-related 
disease or injury.  Stoll, 401 F.3d at 1380; Kane, 17 Vet. App. 
97 (2003).

While the Board cannot award DIC benefits on this basis, but will 
give consideration as to whether any cause of the Veteran's death 
can be deemed of service-connected origin independent of his use 
of tobacco-related products.

The Veteran's service treatment records (STRs) are not of record, 
despite several attempts to locate them.  See memoranda dated 
October 2010, June 2000.  His complete personnel file is now of 
record; however it did not contain any medical examinations or 
reports of treatment.   

Thus, the dispositive issue on appeal concerns whether there is 
competent evidence of record suggesting a nexus between the cause 
of the Veteran's death, COPD, and his active service (independent 
of his nicotine dependence).

On a careful review of the entire record, the Board finds no 
competent evidence of record linking the Veteran's death to his 
service.  Importantly for this case, there is no competent 
evidence suggesting that the Veteran's COPD is causally related 
to any event during service other than nicotine dependence.  

The appellant has submitted several statements attributing the 
Veteran's COPD to unidentified "toxins" to which the Veteran 
was exposed during his submarine service, to include asbestos and 
second-hand smoke of others.  She also submitted various 
newspaper and other articles downloaded from the Internet.

Upon a complete review of the claims file, the Board notes that 
the Veteran himself denied being exposed to "toxins" or 
asbestos either in-service or post service during private 
evaluations of record.  See December 1992, pulmonary evaluation, 
Dr. W; May 1997, pulmonary evaluation, Dr. C. (Mount Sinai 
Hospital); March 2003, VA pulmonary consultation, occupational 
history.  A March 2006 pulmonary function test included the 
information that the Veteran had been a sales manager and a 
hazard was asbestos; however the same report also noted he had 
quit smoking but lived with a smoker.  Again, there is no 
credible medical evidence that unspecified "toxins" or service-
era second-hand smoke resulted in the Veteran's COPD or that he 
was diagnosed with any disorder attributed to asbestos exposure.  
As well, the Internet based articles were very general and did 
not provide information specific to the Veteran; therefore they 
had no probative value.

As to the appellant's theories as to a relationship between the 
Veteran's death and service, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  See also Barfield v. Brown, 5 Vet. App. 8 (1993) (a 
lay person is not competent to opine as to medical cause of 
death).  In the Veteran's case in particular, given the medical 
evidence establishing his cause of death, and as the appellant is 
not competent to opine on matters clearly within the realm of 
medical expertise such as the origin of COPD, the Board finds 
that the appellant's own opinions in this case are of no 
probative value.

Overall, none of the lay evidence in this case serves to identify 
that any other conditions that caused the Veteran's death, or 
contributed to his death, were first manifest in service.  To the 
extent that the appellant theorizes an in-service onset, the 
appellant has not demonstrated her expertise or training to speak 
to matters of medical diagnosis and etiology.  Thus, her opinion 
cannot be deemed competent evidence capable of supporting the 
claim.

In sum, the Board has considered every possible basis to grant 
this claim.  The law precludes the appellant from DIC benefits 
from any disease or disorder attributable to the Veteran's 
nicotine dependence.  Aside from the tobacco-related cause, the 
Board can find no independent basis under VA's general laws 
governing service connected disorders, to include direct, 
presumptive and secondary bases, to grant this claim. The post 
service medical records provide considerable evidence against the 
appellant's claim, outweighing her lay statements.  There is no 
competent evidence favorable to her claim.  Therefore, her claim 
for service connection for the cause of the Veteran's death must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, a pre-adjudicatory RO letter in October 2004 
notified the appellant of the types of evidence and/or 
information deemed necessary to substantiate her claim, and the 
relative developmental duties under the VCAA.  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  Appropriate Hupp 
notice was mailed to the appellant in May 2008 and her claim was 
readjudicated in a supplemental statement of the case in August 
2008.

The appellant is on fair notice that the provisions of 38 
U.S.C.A. § 1103 apply in this case, and has provided arguments 
why VA should not apply these provisions.  This is a legal 
argument for which no amount of notice or evidence can surmount.  
Further, the appellant in her statements to VA indicated she was 
aware of this statute and its impact on her claim, though she did 
not agree.  See September 2010 Statement.

Overall, the appellant has demonstrated her awareness of the 
evidentiary requirements, to include those notice concerns 
expressed in Hupp. 

Importantly, the appellant has not argued, and the record does 
not suggest, that any notice error in this case has resulted in 
prejudicial error.  The appellant has stated that she was not 
informed, nor was the Veteran informed prior to his death, that 
his service-connected disability payments would stop at his death 
and that her subsequent claim could be denied.  Upon a complete 
review of the claims file the Board observes that the October 
2002 rating decision that was mailed with a notice letter was 
provided to the Veteran and his representative, a national 
Veteran's Service organization and that notice provided all the 
notice VA is obliged to provide.  Further, VA is under no 
obligation, and by law cannot, pre-judge a claim not yet filed.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service treatment records (STR's) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs could not be located despite several searches, 
and the appellant was so informed.  The underlying evidence for 
the Veteran's Social Security disability award was also 
requested; however VA was informed no such medical evidence was 
now available.  See July 2010, response from Social Security 
Administration.  All private treatment records for which the 
appellant provided necessary authorizations had been associated 
with the claims folder in addition to VA treatment records.   

In determining whether a medical opinion is warranted in a claim 
for DIC benefits, VA must determine if such an opinion is 
'necessary to substantiate [the appellant's] claim' or whether, 
instead, 'no reasonable possibility exists that such assistance 
would aid in substantiating a claim.'  Wood v. Peake, 520 F.3d 
1345, 1348 (Fed. Cir. 2008).  See 38 U.S.C.A. § 5103A(a).  Cf. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in this 
case with respect to the issue on appeal because no reasonable 
possibility exists that any additional assistance would aid in 
substantiating the claim.  The medical opinion submitted by the 
appellant herself substantiated that the Veteran's death resulted 
from his COPD.  The previous medical opinions of record 
attributed the Veteran's COPD to nicotine dependence acquired in 
service. 

Unfortunately, the law in this case precludes an award of DIC on 
this basis as the medical evidence shows that such disability is 
attributable to the Veteran's nicotine dependence.  The record is 
absent for an event, disease or injury during service other than 
nicotine dependence.  Additionally, there is no competent 
evidence even suggesting an association between those conditions 
that caused the Veteran's death and the Veteran's service and/or 
service-connected disabilities unrelated to nicotine dependence.

As service and post-service records provide no credible basis to 
grant this claim, and provide evidence against the claim, the 
Board finds no basis for additional VA opinion to be obtained.

In conclusion, the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death, to 
include additional burial allowance, is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


